DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comments
Applicants’ response filed on 5/4/2021 has been fully considered. Claims 3-4 and 14-15 are cancelled, claims 12-13 and 16-20 are withdrawn and claims 1-2, 5-13 and 16-20 are pending.

Election/Restrictions
Claims 1-2 and 5-11 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-13 and 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 12-13 and 16-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/8/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tingting Li on 9/7/2021.

The application has been amended as follows: 

Claim 1
In line 11, claim 1; the term –silicon- has been changed to the term –silicone-.

	Claim 2
In line 1, claim 2; the phrase –the excess- has been changed to the phrase –the excess-.
In line 2, claim 2; the term –weight- has been changed to the phrase –the total weight-.

	Claim 11 has been cancelled
	
Claim 12
In line 2, claim 12; the phrase -an improved- has been changed to the term -a-.
In line 3, claim 12; the phrase -provided thereon on a first surface an adhesive material- has been changed to the phrase –first and second surfaces-.
In line 5, claim 12; the phrase –a second- has been changed to the phrase –at least the first-.
In lines 9-13, claim 12; the phrase -an aqueous mixture of a water soluble or water dispersible polymeric material, a silicone release agent, an excess of platinum catalyst, and a hydrophilic silica, wherein the hydrophilic silica is precipitated silica or fumed silica, the hydrophilic silica is present in an amount of 20-30 parts by weight in a total 100 parts of the silicone release coating material- has been changed to the phrase -an aqueous mixture of a release coating layer material and a hydrophobic silica, wherein the release coating layer material weighs 28.7% - 40.0% of the silicone release coating material, wherein the release coating layer material comprises a silicone emulsion, a silicone crosslinker emulsion and a platinum catalyst, wherein the 

Claim 13
In line 1, claim 2; the phrase –the excess- has been changed to the phrase –the excess-.
In line 2, claim 2; the term –weight- has been changed to the phrase –the total weight-.

	Claim 20 has been cancelled

Reasons for Allowance
Claims 1-2, 5-10, 12-13 and 16-19 allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art Fisher et al (US 9,199,503) and Roth (US 6,071,585) do not disclose a silicone release coating material comprising a release coating layer material weighing 28.7%-40.0% of the silicone release coating material, the silicone emulsion weighing 70.8% of the release coating layer material, the silicone crosslinker emulsion weighing 16.2% of 
Also, it would not be obvious to arrive at the claimed amounts for the silicone emulsion, silicone crosslinker and platinum catalyst as the examples in Applicant’s Specification provides unexpected results showing criticality for the claimed silicone release coating material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATHAVARAM I REDDY whose telephone number is (571)270-7061.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SATHAVARAM I REDDY/Examiner, Art Unit 1785